—Appeal from a judgment of the Supreme Court (Torraca, J.), entered May 9, 1996 in Ulster County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for lack of personal jurisdiction.
Petitioner, an inmate at Ulster Correctional Facility in Ulster County, commenced this proceeding challenging a determination of respondents which denied his application to participate in a temporary work release program. Supreme Court dismissed the proceeding on the ground of lack of personal jurisdiction arising out of petitioner’s failure to serve the named respondents and file proof of service within the time requirements set forth in the order to show cause authorizing service by mail. While procedural requirements may be relaxed in cases where "imprisonment presents obstacles to service that are beyond an inmate’s power to control” (Matter of Hoyer v Coughlin, 179 AD2d 921), jurisdiction is not obtained in cases where the procedural requirements that could have been satisfied have not been (see, supra). We deem that to have been the case in this matter and we accordingly affirm Supreme Court’s judgment dismissing the petition.
Cardona, P. J., White, Casey, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.